DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 04 January 2022 is acknowledged.  The traversal is on the ground(s) that applicant submits that all of the claims are united by antibodies to a single target and uses thereof. This is not found persuasive. Applicant's attention is directed to MPEP § 808.02, which states:
"Where the inventions as claimed are shown to be distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following: 

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search."  

As set forth in the restriction requirement of 09 November 2021, Group I is classified in C07K 16/18, Group II is classified in G01N 2800/2835 and Group III is classified in A61K 39/3955. The separate classification established for each Group demonstrates that each distinct Group has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 January 2022.
Applicant’s election of antibody 3A8, which comprises light chain complementarity determining regions (CDRs) of SEQ ID NOs: 13, 15, and 17 and heavy chain CDRs of SEQ ID NOs: 4, 6, and 8, in the reply filed on 04 January 2022 is acknowledged. This antibody also comprises the light chain variable region (VL) sequence of SEQ ID NO: 11 and the heavy chain variable region (VH) sequence of SEQ ID NO: 2. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 January 2022.
Claims 1-8 are under examination.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, line 2, the acronym “αSyn” should be defined at first mention, e.g. “alpha synuclein (αSyn)”. 
If applicants intend to claim an antibody along with a pharmaceutically acceptable carrier, it is suggested that claim 1 is rewritten as a pharmaceutical composition comprising an antibody as claimed and a pharmaceutically acceptable carrier. 
In claim 2, line 1, “, which” should be added before “is” for proper grammar.
In claim 3, line 1, “of claim” should be added before “1” for proper grammar.
In claim 3, line 1, “, which” should be added before “is” for proper grammar.
In claim 4, line 1, “, which” should be added before “is” for proper grammar.
In claim 5, line 1, “, which is” should be added before “conjugated” for proper grammar.
In claim 6, line 2, “enzymes” should be deleted and replaced by “enzyme” for proper grammar.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims require an antibody, fragment, variant, or derivative thereof for aggregate αSyn, comprising: as little as 1 complementarity determining region (CDR) recognizing 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Applicants are directed to MPEP § 2163 for guidelines on compliance with the written description requirement. 
The specification provides two example of an antibody as broadly claimed, i.e. monoclonal antibodies 3A8 and 6G7. The specification does not describe the structure of the full genus of antibodies responsible for each of the functions claimed. The specification discloses only particular combinations of the 6 CDR sequences and only particular combinations of light and heavy variable regions will result in antibodies that bind to antigen. The specification does not describe isolated antibodies that comprise random combinations of the claimed sequences, especially those with as little as two CDRs. The Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of an antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
While generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. As noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted). The relevant antibody art confirms this quandary, indicating that “knowledge of an epitope or antigen used to generate a monoclonal antibody is insufficient for making the original antibody available, even if suitable in vitro test systems for screening are 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the genus of claimed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, the instant claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated antibody or fragment thereof comprising the particular combinations of 6 CDRs for the elected antibody of 3A8, does not reasonably provide enablement for antibodies or fragments that contain random combinations of the claimed CDRs or as little as one or two CDRs, variants, or derivatives as recited by the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claims are broadly drawn to an antibody, or fragment, variant, or derivative thereof for aggregate αSyn, comprising: a complementarity determining region recognizing an epitope on aggregated αSyn and lacks cross reactivity to monomeric αSyn; and a carrier, suitable for treating Parkinson’s Disease and other Lewy body- and Lewy neurite-based diseases and for forming a complex with aggregate αSyn. Claim 7 recites that the antibody, or fragment, variant, or derivative thereof comprises a variable heavy chain region (VH) or variable light chain region (VL), i.e. SEQ ID NOs: 2, 11, 20, or 29. Claim 8 requires that it comprises as little as 2 CDRs, i.e. SEQ ID NOs: 4, 6, or 8 and SEQ ID NOs: 13, 15, or 17.
The specification discloses only particular combinations of the 6 CDR sequences will result in antibodies that bind to antigen, i.e. each column of Table 2 discloses the particular combination of 6 CDRs of a given antibody that actually binds antigen as claimed. For example, the elected antibody of 3A8 comprises all of the six CDRs of SEQ ID NOs: 13, 15, 17, 4, 6, and 8. See p.76-77. The specification does not teach that the artisan can pick and choose different combinations of the claimed CDRs, 
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Paul W. E.  Fundamental Immunology, 3rd edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Single amino acid substitution altering antigen-binding specificity. Proc Natl Acad Sci U S A. 1982 Mar;79(6):1979-83). Rudikoff teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

As for the antibodies which are only required to have two CDRs or generically claimed antibody fragments, variants, or derivative thereof, the specification does not allow one skilled in the art to determine how to use these antibodies. Given that there is no requirement that the full set of six CDRs be present by the full scope of the claims, the artisan would not expect that the full scope of claims would bind to any protein target, let alone have the ability to recognize an epitope on aggregated αSyn and lack cross reactivity to monomeric αSyn. Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 requires that “said complementary determining region is at least 90% identical to SEQ ID NOs: 2, 11, 20, or 29”. However, these sequence identifiers are the VH and VL regions, which comprise CDRs but are not themselves CDRs. Thus, it is unclear how a CDR can be 90% identical to a VH or VL, which are much larger than CDRs and contain CDRs. That is, CDRs could only have much lower sequence identity to SEQ ID NOs: 2, 11, 20 or 29 since they are much smaller subsequences. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bremel et al. (WO 2014078373 A1).
Bremel teaches a light chain variable region that is 98.3% identical to SEQ ID NO: 2 and that also comprises all three CDRs of SEQ ID NO: 13, 15 and 7. See sequence alignment, below. Thus, Bremel teaches a fragment of an antibody comprising: a CDR (actually 3 CDRs) recognizing an epitope on aggregated aSyn. Although Bremel may not have explicitly appreciated that the antibody CDR lacks cross reactivity to monomeric αSyn, since the antibody of Bremel has the structures required by the claims, Bremel inherently teaches the remaining functional limitations. Bremel teaches a carrier suitable for treating Parkinson’s Disease and other Lewy body- and Lewy neurite-based diseases and for forming a complex with aggregate αSyn. See p.19, final paragraph. Therefore, Bremel teaches all the limitations of claims 1, 7 and 8. The antibody or fragment can be IgG or IgM, thus anticipating claim 2. See p.17, line 3. The antibody or fragment can comprise antigen binding domains, thus anticipating claim 3. 

RESULT 3
BBG67946
ID   BBG67946 standard; protein; 131 AA.
XX
AC   BBG67946;
XX
DT   17-JUL-2014  (first entry)
XX
DE   Mouse 19-6001 light chain variable region protein, ID:500734p, SEQ:26.
XX
KW   Immunoglobulin; antibacterial; antimicrobial-gen.;
KW   light chain variable region; staphylococcus aureus infection;
KW   therapeutic; veterinary.
XX
OS   Mus sp.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..20
FT                   /note= "Signal peptide"
FT   Region          21..131
FT                   /note= "light chain variable region"
XX
CC PN   WO2014078373-A1.
XX
CC PD   22-MAY-2014.
XX
CC PF   13-NOV-2013; 2013WO-US069828.
XX
PR   13-NOV-2012; 2012US-0725838P.
PR   23-AUG-2013; 2013US-0869209P.
XX
CC PA   (IOGE-) IOGENETICS LLC.
XX
CC PI   Bremel RD,  Homan J,  Imboden M,  Keough B;
XX
DR   WPI; 2014-J90757/39.
DR   N-PSDB; BBG67945.
XX
CC PT   New antigen binding protein useful in pharmaceutical composition for e.g.
CC PT   treating patients infected with Staphylococcus aureus, comprising pair of
CC PT   polypeptides corresponding to antibody heavy and light chain variable 
CC PT   regions.
XX
CC PS   Example 8; SEQ ID NO 26; 214pp; English.
XX
CC   The present invention relates to an antigen binding protein comprising 
CC   pair of polypeptides corresponding to antibody heavy and light chain 
CC   variable regions useful in pharmaceutical composition for treating 
CC   patients infected with Staphylococcus aureus. The antigen binding 
CC   protein, antigen binding protein fusion protein or recombinant fusion 
CC   protein is useful in pharmaceutical composition for treating patients 
CC   suspected of being infected with, infected with, or at risk of being 
CC   infected with the S. aureus, preferably human, livestock species or 
CC   companion animal, and for treating an object suspected of being 
CC   contaminated with, contaminated with, or at risk of being contaminated 
CC   with S. aureus, preferably objects introduced into a subject by a medical

CC   catheter, medical devices, bandage, sutures and wound closures. The 
CC   present sequence represents a Mouse 19-6001 light chain variable region 
CC   protein, ID:500734p useful in pharmaceutical composition for treating 
CC   patients infected with Staphylococcus aureus.
XX
SQ   Sequence 131 AA;

  Query Match             98.3%;  Score 569;  DB 21;  Length 131;
  Best Local Similarity   98.1%;  
  Matches  106;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DILMTQSPASLSASVGETVTITCRASGNIHNYLAWYQQKQGKSPQLLVYNAKTLADGVPS 60
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         24 DIQMTQSPASLSASVGETVTITCRASGNIHNYLAWYQQKQGKSPQLLVYNAKTLADGVPS 83

Qy         61 RFSGSGSGTQYSLKINSLQPEDFGSYYCQHFWSTPWTFGGGTKLEMKR 108
              |||||||||||||||||||||||||||||||||||||||||||||:||
Db         84 RFSGSGSGTQYSLKINSLQPEDFGSYYCQHFWSTPWTFGGGTKLEIKR 131

Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
28 January 2022